Steuer, J.
Motion to confirm the award of arbitrators. The arbitrators found in favor of the defendant, but made no finding respecting costs or disbursements. The court lacks any power to impose such costs, and the result is that neither party can look to the other for reimbursement of any moneys paid out, no matter how necessary to the proceeding. (New York Lumber & WoodWorking Co. v. Schnieder, 119 N. Y. 475.) Defendant relies on section 1461 of the Civil Practice Act. This section refers solely to costs and disbursements on the motion to confirm the award and proceedings subsequent thereto. The third arbitrator was appointed by the court, and the findings include a request to fix his fee. He suggests $500, and neither party objects to the amount nor to its being fixed on this motion. Accordingly, it is fixed at $500. In the absence of direction by the arbitrators, this fee is to be paid equally by the parties, as both are responsible for it. (See Atterbury v. Trustees of Columbia College, 66 Misc. 273.)
Settle order on notice.